DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US PGPub 2015/0002561), Chao (US PGPub 2016/0327819) and Feng et al. (US PGPub 2021/0201805).

Regarding claim 1, Yao discloses a display panel (figs. 1 and 2), comprising:
a first substrate (fig. 1, array substrate 11);
a plurality of pixels (fig. 2, n-th pixel 14c which is then shown to repeat throughout fig. 2), disposed on the first substrate (fig. 1, first pixel electrode 21 and second pixel electrode 22 shown on the array substrate 11), wherein each of the pixels comprises a first pixel and a second pixel (fig. 2, first pixel area 141 and second pixel area 142);
a plurality of data lines (fig. 2, data lines D1 to DN), disposed on the first substrate (figs. 1 and 2, pixels 14 which include data lines shown on the array substrate 11); and
a plurality of scan lines (fig. 2, scan lines S1 to SN), disposed on the first substrate (figs. 1 and 2, pixels 14 which include scan lines shown on the array substrate 11), wherein
the first pixel and the second pixel are each connected to an nth row of data line and to an nth row of scan line (fig. 2, first pixel area 141 and second pixel area 142 are connected to data line Dn and scan line Sn);
the first pixels each comprise first pixel unit ([0037] and fig. 2, first pixel electrode 21), and the second pixels each comprise second pixel unit ([0038] and fig. 2, second pixel electrode 22);
the first pixel unit are connected to the nth row of scan line and to the nth row of data line (fig. 2, first pixel area 141 connected to Dn and Sn), and the second pixel unit are connected to the nth row of scan line and the nth row of data line (fig. 2, second pixel area 142 connected to Dn and Sn); and
the second pixel unit is connected to a second pull-down circuit used to pull down a charging voltage of the second secondary pixel (fig. 2 and [0039], third pixel area 143 which includes switch T3 and capacitor CL and [0041], The liquid crystal capacitive voltage divider CL is for lowering the voltage level at the second pixel electrode 22 so that the voltage level at the second pixel electrode 22 is different from the voltage level at the first pixel electrode 21 when the first thin-film transistor T1, the second thin-film transistor T2 and the third thin-film transistor T3 are all conductive).
While Yao discloses each pixel unit including a single pixel electrode (fig. 2 and [0037]-[0038], also see previous section) Yao does not disclose each pixel unit including multiple pixels; however, other pixel units are known including those containing multiple pixels. Yao does not disclose the first pixel unit comprise a first primary pixel and a first secondary pixel that are disposed adjacently, and the second pixel unit comprise a second primary pixel and a second secondary pixel that are disposed adjacently; and the first secondary pixel is connected to a first pull-down circuit used to pull down a charging voltage of the first secondary pixel. 
In a similar field of endeavor of display devices, Chao discloses the first pixel unit (fig. 1, pixel cell 130) comprise a first primary pixel and a first secondary pixel that are disposed adjacently, and the second pixel unit (fig. 1, pixel cell 140) comprise a second primary pixel and a second secondary pixel that are disposed adjacently ([0032] and fig. 1, Each of the pixel cells 130, 140 includes a first sub-pixel 131, 141, and a second sub-pixel 132, 142). 
In view of the teachings of Yao and Chao, it would have been obvious to one of ordinary skill in the art to substitute the pixel unit in Yao to include a pixel unit with multiple pixels as taught by Chao to achieve expected and intended results in improving display quality. 
While the combination of Yao and Chao discloses multiple pixels within a pixel unit, and Yao discloses a singular pull down circuit; however other pixel circuits including those with multiple pull-down circuits are known. The combination of Yao and Chao does not disclose the first secondary pixel is connected to a first pull-down circuit used to pull down a charging voltage of the first secondary pixel. 
In a similar field of endeavor of display devices, Feng discloses the first secondary pixel is connected to a first pull-down circuit used to pull down a charging voltage of the first secondary pixel (fig. 11, and [0195], first control circuit 130 and second control circuit 230). 
In view of the teachings of Yao, Chao and Feng, it would have been obvious to one of ordinary skill in the art to substitute the pixel unit in Yao and Chao to include multiple pull-down circuits as taught by Feng, to achieve expected and intended results in improving display quality. 

Regarding claim 5, the combination of Yao, Chao and Feng further discloses  wherein the first secondary pixel comprises a first secondary pixel electrode (Yao: fig. 2, T1), the first pull-down circuit comprises a first discharging capacitor (Yao: fig. 2 and [0041], a first liquid crystal capacitor CL1 is formed between the first pixel electrode 21 and the common electrode 17 with the liquid crystal layer 12 as media), the second secondary pixel comprises a second secondary pixel electrode (Yao: fig. 2, T2), and the second pull-down circuit comprises a second discharging capacitor (Yao: [0041], a second liquid crystal capacitor CL2 is formed between the second pixel electrode 22 and the common electrode 17 with the liquid crystal layer 12 as media);
the first secondary pixel electrode is connected to the first discharging capacitor (Yao: fig. 2); and
the second secondary pixel electrode is connected to the second discharging capacitor (Yao: fig. 2).

Regarding claim 8, the combination of Yao, Chao and Feng further discloses where a pull-down effect of the first pull-down circuit is different from a pull-down effect of the second pull-down circuit (Yao: [0041], The liquid crystal capacitive voltage divider CL is for lowering the voltage level at the second pixel electrode 22 so that the voltage level at the second pixel electrode 22 is different from the voltage level at the first pixel electrode 21 when the first thin-film transistor T1, the second thin-film transistor T2 and the third thin-film transistor T3 are all conductive).

Regarding claim 13, the combination of Yao, Chao and Feng further discloses wherein the first primary pixel comprises a first primary pixel electrode (Chao: fig. 1, second sub-pixel 142), and the second primary pixel comprises a second primary pixel electrode (Chao: fig. 1, first sub-pixel 141);
the first secondary pixel comprises a first secondary pixel electrode (Chao: fig. 1, second sub-pixel 132), and the second secondary pixel comprises a second secondary pixel electrode (Chao: fig. 1, first sub-pixel 131); 
a pattern of the first primary pixel electrode is different from a pattern of a second primary pixel electrode (Chao: [0034]); and 
a pattern of the first secondary pixel electrode is different from a pattern of a second secondary pixel electrode (Chao: [0034]).

Regarding claim 17, the combination of Yao, Chao and Feng discloses a display apparatus, wherein the display apparatus comprises a display panel (Yao: [0002], the present invention relates to the field of liquid crystal displaying techniques, and in particular to a liquid crystal display panel, pixel structure and driving method thereof), and the display panel within the scope of claim 1 and therefore interpreted and rejected based on similar reasoning. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yao, Chao and Feng further in view of Wang et al. (US PGPub 2016/0293116). 

Regarding claim 11, the combination of Yao, Chao and Feng further discloses wherein the first secondary pixel comprises a first secondary pixel electrode, and the second secondary pixel comprises a second secondary pixel electrode (Chao: [0032] and fig. 1, Each of the pixel cells 130, 140 includes a first sub-pixel 131, 141, and a second sub-pixel 132, 142);
the first pull-down circuit comprises a first pull-down unit, and the second pull-down circuit comprises a second pull-down unit (Feng: fig. 11, and [0195], first control circuit 130 and second control circuit 230); 
one end of the first pull-down unit is connected to the first secondary pixel electrode, and the other end is connected to a common electrode wire or an (n+1)th row of scan line (Feng: fig. 11); and 
one end of the second pull-down unit is connected to the second secondary pixel electrode, and the other end is connected to a common electrode wire or the (n+1)th row of scan line (Yao: fig. 2 and [0039], third pixel area 143 which includes switch T3 and capacitor CL and [0041], The liquid crystal capacitive voltage divider CL is for lowering the voltage level at the second pixel electrode 22 so that the voltage level at the second pixel electrode 22 is different from the voltage level at the first pixel electrode 21 when the first thin-film transistor T1, the second thin-film transistor T2 and the third thin-film transistor T3 are all conductive).
The combination of Yao, Chao and Feng discloses a pull down unit, however other structures of pull-down units are known including using a pull-down resistor. 
In a similar field of endeavor of display devices, Wang discloses the first pull-down unit comprises a first pull-down resistor ([0032], a first terminal of the third resistor R3 is connected to a DC power supply VDD, a second terminal of the third resistor R3 and a first terminal of the fourth resistor R4 is connected to a first pull-down node A, a second terminal of the fourth resistor R4 is connected to a reference ground) and the second pull-down unit comprises a second pull-down resistor ([0046], Both a second terminal of the eighth resistor R8 and a first terminal of the ninth resistor R9 are connected to a second pull-down node B). 
In view of the teachings of Yao, Chao, Feng and Wang, it would have been obvious to one of ordinary skill in the art to modify the pull-down unit in the combination of Yao, Chao and Feng, to include a resistor as taught by Wang, for the purpose of substituting known pull-down structures to achieve expected and intended results. 

Regarding claim 12, the combination of Yao, Chao, Feng and Wang further discloses wherein a resistance of the first pull-down resistor is different from a resistance of the second pull-down resistor (Wang: [0032] and [0046], pull-down node A and pull-down node B).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yao, Chao and Feng further in view of Shibusawa (US PGPub 2019/0197950). 

Regarding claim 14, the combination of Yao, Chao, and Feng discloses wherein the first primary pixel comprises a first primary pixel electrode, and the second primary pixel comprises a second primary pixel electrode (Chao: [0032] and fig. 1, Each of the pixel cells 130, 140 includes a first sub-pixel 131, 141, and a second sub-pixel 132, 142); 
However the combination of Yao, Chao and Feng does not disclose the first primary pixel electrode and the second primary pixel electrode are made of different materials. 
In a similar field of endeavor of display devices, Shibusawa discloses the first primary pixel electrode and the second primary pixel electrode are made of different materials ([0122], The layer 176 which is a light emitting layer can be formed to include different materials for the sub-pixel 130, each sub-pixel 132 and each sub-pixel 134. In this case, the other layer 170 or layer 174 may be formed above the sub-pixel 130, each sub-pixel 132, each sub-pixel 134 and the partition wall so as to be shared by the sub-pixel 130, each sub-pixel 132 and each sub-pixel 134. By appropriately selecting the material used for the layer 176, it is possible to obtain different light emitting colors for the sub-pixel 130, each sub-pixel 132 and each sub-pixel 134).
In view of the teachings of Yao, Chao, Feng and Shibusawa, it would have been obvious to one of ordinary skill in the art to utilize different materials, as taught by Shibusawa, for the sub-pixels of Yao, Chao and Feng, for the purpose of having sub-pixels emit different colors (Shibusawa: [0122])

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yao, Chao and Feng further in view of Jin et al. (US PGPub 2017/0162099). 

Regarding claim 15, the combination of Yao, Chao and Feng further discloses wherein the first primary pixel comprises a first primary pixel electrode, and the second primary pixel comprises a second primary pixel electrode (Chao: [0032] and fig. 1, Each of the pixel cells 130, 140 includes a first sub-pixel 131, 141); 
However the combination of Yao, Chao and Feng does not disclose the first primary pixel electrode and the second primary pixel electrode are made by using different processes, and an aperture ratio of the first primary pixel electrode is different from an aperture ratio of the second primary pixel electrode. 
In a similar field of endeavor of display devices, Jin discloses the first primary pixel electrode and the second primary pixel electrode are made by using different processes, and an aperture ratio of the first primary pixel electrode is different from an aperture ratio of the second primary pixel electrode ([0006], Each type of the sub-pixels are configured to display a different color, wherein, each sub-pixel of the first-type, each sub-pixel of the second type, each sub-pixel of the third type and each sub-pixel of the fourth-type include an aperture region and a non-aperture region; an area of an aperture region of each of the fourth-type sub-pixels is smaller than an area of an aperture region of any sub-pixel of the first-type, the second-type and the third-type).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yao, Chao, Feng, Shibazaki et al. (US PGPub 2009/0237343) and Naugler et al. (US PGPub 2009/0195483). 

Regarding claim 9, the combination of Yao, Chao, and Feng further discloses wherein the first primary pixel comprises a first primary switch (Yao: fig. 2, element T1), the second primary pixel comprises a second primary switch (Yao: fig. 2, element T2).
However Yao, Chao and Feng does not disclose the first secondary pixel comprises a first secondary switch, and the second secondary pixel comprises a second secondary switch; and a drain current of the first primary switch is different from a drain current of the second primary switch. 
In a similar field of endeavor of display devices, Shibazaki discloses the first secondary pixel comprises a first secondary switch (fig. 1, TFT3), and the second secondary pixel comprises a second secondary switch (fig. 1, TFT4). 
In view of the teachings of Yao, Chao, Feng and Shibazaki, it would have been obvious to one of ordinary skill in the art to modify the pixel unit of Yao, and Feng, to include the first secondary switch and the second secondary switch as taught by Shibazaki, to achieve expected and intended results which Shibazaki discloses will provide that the reduction of aperture ratio will be prevented, and the issue of white washout relating to the off-axis viewing angle is addressed (Shibazaki: [0013]). 
In a similar field of endeavor of display devices, Naugler discloses a drain current of the first primary switch is different from a drain current of the second primary switch (Naugler: [0043], If the OLED display manufacturing process at factories is stable, the gate voltage versus TFT T1 drain current characteristics of the OLED display may differ from sub-pixel to sub-pixel in the OLED display but would be repeated in many sub-pixels over a number of batches of OLED displays manufactured in the manufacturing process). 
In view of the teachings of Yao, Chao, Feng, Shibazaki and Naugler, it would have been obvious to one of ordinary skill in the art to modify the pixel unit of Yao, Chao, Feng, and Shibazaki to include different leakage current as taught by Naugler, for the purpose of utilizing knowledge of a person skill in the art for the purpose of providing a stable manufacturing process (Naugler: [0043]). 

Regarding claim 10, the combination of Yao, Chao, Feng, Shibazaki and Naugler further discloses wherein a drain current of the first secondary switch is different from a drain current of the second secondary switch (Naugler: [0043], If the OLED display manufacturing process at factories is stable, the gate voltage versus TFT T1 drain current characteristics of the OLED display may differ from sub-pixel to sub-pixel in the OLED display but would be repeated in many sub-pixels over a number of batches of OLED displays manufactured in the manufacturing process). 

Allowable Subject Matter
Claim 16 is allowed.
Claims 2-4, 6, 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 16 is indicated to contain allowable subject matter primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to a display panel comprising a plurality of pixels comprising a first pixel comprising a first primary pixel and a first secondary pixel and a second pixel comprising a second primary pixel and a second secondary pixel. Specifically the structure and direct connections of the first secondary pixel, the second secondary pixel and the control terminal. In the exemplary closest prior art Yao discloses a switch T3 as a discharging switch. It is deemed unobvious to further modify the teachings of the prior art to achieve the differentiating features claimed, lacking proper motivation and teaching to do so from prior art.
Claim 2 recites limitations similar to those discussed for the allowable subject matter of claim 16 above. 
Claims 3, 4, 6 and 7 depend on claim 2 and thus contain allowable subject matter for similar reasoning. 
Claim 18 is indicated to contain allowable subject matter primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to a display panel comprising a common electrode wire and the first discharging capacitor. Specifically the structure including overlapping and direct connections of the common electrode wire and the first discharging capacitor. In the exemplary closest prior art Jin et al. (US PGPub 2019/0155436) discloses “each touch electrode wiring 132 is located above the data line 122, and a projection of the touch electrode wiring 132 on the first glass substrate 102 overlaps with a projection of the data line 122 on the first glass substrate 102. Under such a structure, it is unnecessary to provide extra wiring space of the touch electrode wiring, which avoids influence on an aperture ratio of the sub-pixel. In the range of each sub-pixel P, the pixel electrode 152 includes a plurality of strip pixel electrodes 1522 and a plurality of strip pixel electrode slits 1521” ([0100]). It is deemed unobvious to further modify the teachings of the prior art to achieve the differentiating features claimed, lacking proper motivation and teaching to do so from prior art. 

Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive.
Regarding distinction one, first (page 11), Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In this case, one of ordinary skill in the art would be motivated to split a pixel unit into multiple pixels to provide further control and increase display resolution.
Regarding distinction one, second (pages 11-12), Examiner respectfully disagrees. Examiner maintains that the term connected could mean directly or indirectly connected. Thus, in general the pixels and lines within a display device are all indirectly connected. 
Regarding distinction one, third (page 12), Examiner respectfully disagrees. Examiner maintains that the term coupled could mean directly or indirectly connected. Thus, in general the pixels and circuitry within a display device are all indirectly coupled. 
Regarding distinction one, fourth (page 12), Examiner respectfully disagrees. Examiner maintains that the function of the control circuits in Feng provides the same function as the pull=down circuits as claimed. 
Regarding distinction one, fifth (page 12), Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In this case, one of ordinary skill in the art would be motivated to provide a pull-down circuit to improve display function and stability.
Applicant’s arguments with respect to claims 9 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsueda (US PGPub 2018/0315801) discloses a pixel circuit (fig. 3B).
Du (US PGPub 2018/0218696) discloses the scanning driving circuit (fig. 7). 
Shimoshikiryoh et al. (US PGPub 2010/0103339) discloses an equivalent circuit representing one pixel of a liquid crystal display device 100 (fig. 1). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693